DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on December 22, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 6 and 14-15 are objected to because of the following informalities:
 Claims 6 and 14-15 contain the trademark/trade name “iBeacon” or “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a communication means and, accordingly, the identification/description is indefinite. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the application" in line 5, and “the session” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the remote server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (EP 3001374 A1; hereinafter Evans) in view of Vigier et al. (US 20160353463 A1; hereinafter Vigier).
With respect to claim 1:
Evans teaches A method for automatically associating a user of an application with an order made at a retail location, the method comprising the steps of: (See at least Evans: Abstract)
- detecting, using a beacon, an arrival in the retail location of an electronic device; (By disclosing, an example of data that may be received by the mobile device 116 app is data from one or more beacon devices 105, 107, 109, 111, 113, 114 deployed in and around the restaurant 102. See at least Evans: [0034])
- by the beacon, ... or sending a notification to the electronic device for installing the application and creating the user account; (By disclosing, the customer mobile device 116 typically includes a mobile device app that executes thereon that allows the customer to perform creating an account, adding and modifying payment account information, etc. See at least Evans: [0034])
- notifying a remote server that the electronic device is detected, the notifying comprising a user identifier of the user account of the application on the electronic device; (By disclosing, via a network from the mobile device to a backend system, the first beacon identifier and customer account identifying data to associate a dining session at the serving location with the customer account is transmitted. See at least Evans: [0020] & [0004])
- generating a single-use identifier for a session of the user at the retail location and sending the single-use identifier to the electronic device that was detected; (By disclosing, receiving 202, via a network, an identifier of a customer account and a session identifier of a retail session at the retail outlet, such as a store, restaurant, salon, and the like. See at least Evans: [0036], [0042] & [0046]-[0047])
- receiving, from a retail location computer system, a correspondence between the single-use identifier and a given seat or specific location for which orders are managed by the retail location computer system, thereby associating said seat or specific location and said orders with the user account; (By disclosing, data associating the retail session of the session identifier with the customer account of the customer account identifying data. In addition, the method 200 is performed by a backend system or by a computing device at a retail outlet, such as by the POS terminal 112 of the restaurant 102. See at least Evans: [0036], [0042] & [0046]-[0047])
- detecting, using the beacon or another beacon, that the electronic device has left the retail location; and (By disclosing, the mobile device 116 app may sense it has departed the restaurant 102 by receiving a signal from one or more particular beacon devices, such as beacon device 113 located near the restaurant exit or beacon device 114 that is located outside the restaurant. See at least Evans: [0027]-[0028] & [0040])
- based on said detecting, charging a payment account registered in the user account corresponding to the electronic device for the orders that were associated to the user account for the session, (By disclosing, enabling customers to conduct a retail session, depart the retail outlet, and have the cost of the goods and services of their retail session automatically charged to a payment account. See at least Evans: [0027]-[0028])
wherein said steps are performed regardless of a network connection of the electronic device. (By disclosing, the communication connection 420 may also or alternatively include a transceiver device, such as a BLUETOOTH® device that enables the computer 410 to wirelessly receive data from and transmit data to other BLUETOOTH® devices. See at least Evans: [0057])
However, Evans does not teach ...by the beacon, [waking up the application on the electronic device and logged in to a user account on the electronic device.
Vigier, directed to prioritizing beacon messages for mobile devices and thus in the same field of endeavor, teaches 
- by the beacon, waking up the application on the electronic device and logged in to a user account on the electronic device...; (By disclosing, an application or operating system can run a background process that monitors for beacon messages while the mobile device is in an idle state or while the screen of the mobile device is powered-off, determining whether to wake the mobile device and display a received beacon message. See at least Vigier: [0009])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated session closing upon location-sensed departure teachings of Evans to incorporate the prioritizing beacon messages for mobile devices teachings of Vigier for the benefit of controlling of waking up mobile devices on receiving beacon messages, preventing significant drain on the mobile device battery may occur. (See at least Vigier: [0009])
With respect to claim 2:
Evans and Vigier teach the method of claim 1, as stated above.
Evans further teaches wherein the retail location is a restaurant and the seat or specific location is a seat at a restaurant table. (By disclosing, the positioning data may result in a determination that the mobile device is located at one of the restaurant 102 tables 104, 106, 108, 110. See at least Evans: [0036])
With respect to claim 3:
Evans and Vigier teach the method of claim 1, as stated above.
Evans further teaches wherein the step of receiving the correspondence between the single-use identifier and the given seat or specific location for which orders are managed is performed by the retail location computer system on which orders are entered. (By disclosing, the method 200 is performed by a backend system or by a computing device at a retail outlet, such as by the POS terminal 112 of the restaurant 102. See at least Evans: [0042]; Fig. 2, item 204)
With respect to claim 4:
Evans and Vigier teach the method of claim 1, as stated above.
Evans further teaches wherein the step of receiving the correspondence between the single-use identifier and the given seat or specific location for which orders are managed is performed by an apparatus distinct from the retail location computer system on which orders are entered, the apparatus in communication with the remote server and implementing a point-of-sale helper application for associating said seat or specific location and said orders with the user account. (As stated above with respect to claim 3, and by further disclosing, the system 100 operates to associate a customer account maintained in at least one of a backend computing system 120 and a point of sale (POS) terminal 112 with a dining session at the restaurant 102. See at least Evans: [0036], [0042], [0033] & [0038])
With respect to claim 5:
Evans and Vigier teach the method of claim 1, as stated above.
Vigier, in the same field of endeavor, further teaches wherein the beacon is a transmitter which can wake-up the application by communicating with an operating system of the electronic device and have the application open and send or receive information if the application is installed. (By disclosing, the application or operating system can determine whether to wake the mobile device and display a received beacon message. See at least Vigier: [0009])
With respect to claim 7:
Evans and Vigier teach the method of claim 1, as stated above.
Evans further teaches wherein the beacon communicates a detection with the retail location computer system. (By disclosing, the radio signal, or signals, broadcast by the beacon device are received by the mobile device 116 and the app or the backend system 120 may then determine a location of the mobile device based on one or more of the received signals. See at least Evans: [0035], [0004] & [0020])
With respect to claim 8:
Evans and Vigier teach the method of claim 7, as stated above.
Evans further teaches wherein notifying the remote server that the electronic device is detected is performed by the retail location computer system over a communication network. (As stated above with respect to claim 1, and by further disclosing, the method 200 includes receiving 202, via a network, an identifier of a customer account and a session identifier of a retail session. See at least Evans: [0043], [0036] & [0042])
With respect to claim 9:
Evans and Vigier teach the method of claim 8, as stated above.
Evans further teaches wherein the electronic device does not communicate with the remote server over the communication network and the step of sending the single-use identifier to the electronic device that was detected is performed through the retail location computer system and the beacon to reach the electronic device. (By disclosing, the method 200 is performed by a backend system or by a computing device at a retail outlet, such as by the POS terminal 112 of the restaurant 102. See at least Evans: [0036] & [0042])
With respect to claim 10:
Evans and Vigier teach the method of claim 8, as stated above.
Evans further teaches wherein the electronic device is connected to the communication network and the step of sending the single-use identifier to the electronic device that was detected is performed from the remote server through the communication network directly. (By disclosing, the mobile device 116 communicates the selections to a computing system of the restaurant 102, either directly or via the backend system 120. See at least Evans: [0038], [0036] & [0042])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Vigier, as applied to claim 5, and in further view of Milici et al. (US 20180247283 A1; hereinafter Milici).
With respect to claim 6:
Evans and Vigier teach the method of claim 5, as stated above.
However, Evans and Vigier do not teach wherein the beacon is an iBeaconTM apparatus.
Milici, directed to system and method for processing beacon-initiated mobile transactions and thus in the same field of endeavor, teaches
wherein the beacon is an iBeaconTM apparatus. (See at least Milici: [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Evans and Vigier to incorporate the system and method for processing beacon-initiated mobile transactions teachings of Milici for the benefit of using iBeacon technology or iBeacon-compatible beacon such as Estimote Beacon, which further acts as a wake-up device and as a bi-directional communicator of location and other data that may be useful as disclosed in Paragraph [0054] of the Specification (US 20210192531 A1). (See at least Milici: [0030])
Claims 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (EP 3001374 A1; hereinafter Evans) in view of Vigier et al. (US 20160353463 A1; hereinafter Vigier), and in further view of Thoresen et al. (US 20190182627 A1; hereinafter Thoresen).
With respect to claim 11:
Evans teaches A method for automatically associating a user with an order made at a retail location, the method comprising the steps of: (See at least Evans: Abstract)
- detecting, using a beacon, an arrival in the retail location of an electronic device;... (By disclosing, an example of data that may be received by the mobile device 116 app is data from one or more beacon devices 105, 107, 109, 111, 113, 114 deployed in and around the restaurant 102. See at least Evans: [0034])
- automatically inputting, into a retail location computer system, an identifier of a user account in association with said seat or specific location for which orders are managed by the retail location computer system, thereby associating said seat or specific location and said orders with the user account; (By disclosing, receiving 202, via a network, an identifier of a customer account and a session identifier of a retail session at the retail outlet, such as a store, restaurant, salon, and the like, and data associating the retail session of the session identifier with the customer account of the customer account identifying data. In addition, the method 200 is performed by a backend system or by a computing device at a retail outlet, such as by the POS terminal 112 of the restaurant 102. See at least Evans: [0036], [0042] & [0046]-[0047])
- detecting, using the beacon or another beacon, that the electronic device has left the retail location; and (By disclosing, the mobile device 116 app may sense it has departed the restaurant 102 by receiving a signal from one or more particular beacon devices, such as beacon device 113 located near the restaurant exit or beacon device 114 that is located outside the restaurant. See at least Evans: [0027]-[0028] & [0040])
- based on said detecting, charging a payment account registered in the user account corresponding to the electronic device for the orders that were associated to the user account for the session; (By disclosing, enabling customers to conduct a retail session, depart the retail outlet, and have the cost of the goods and services of their retail session automatically charged to a payment account. See at least Evans: [0027]-[0028])
wherein said steps are performed regardless of a network connection of the electronic device. (By disclosing, the communication connection 420 may also or alternatively include a transceiver device, such as a BLUETOOTH® device that enables the computer 410 to wirelessly receive data from and transmit data to other BLUETOOTH® devices. See at least Evans: [0057])
However, Evans does not teach waking up the application on the electronic device; by a directional detector installed for a given table, detecting an angle of arrival or angle of departure of a communication signal with the electronic device; and converting the angle of arrival or angle of departure in an identifier for a seat or specific location.
Vigier, directed to prioritizing beacon messages for mobile devices and thus in the same field of endeavor, teaches 
- by the beacon, waking up the application on the electronic device; (By disclosing, an application or operating system can run a background process that monitors for beacon messages while the mobile device is in an idle state or while the screen of the mobile device is powered-off, determining whether to wake the mobile device and display a received beacon message. See at least Vigier: [0009])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated session closing upon location-sensed departure teachings of Evans to incorporate the prioritizing beacon messages for mobile devices teachings of Vigier for the benefit of waking up mobile devices on receiving beacon messages. (See at least Vigier: [0009])
However, Evans and Vigier do not teach ...by a directional detector installed for a given table, detecting an angle of arrival or angle of departure of a communication signal with the electronic device; and converting the angle of arrival or angle of departure in an identifier for a seat or specific location.
Thoresen, directed to high accuracy tracking and interaction for low observable devices and thus in the same field of endeavor, teaches 
- by a directional detector installed for a given table, detecting an angle of arrival or angle of departure of a communication signal with the electronic device; (By disclosing, an angle of arrival (AoA) of probe requests from a wireless device can be measured by an edge sensor. See at least Thoresen: [0115] & [0199])
- converting the angle of arrival or angle of departure in an identifier for a seat or specific location; (By disclosing, the first wireless device 1910A uses the tracking system to determine point-of-origin vectors for each target device 1910 in the environment based on an angle of arrival and signal range associated with the received signals 1915. See at least Thoresen: [0188] & [0122])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Evans and Vigier to incorporate the high accuracy tracking and interaction for low observable devices teachings of Thoresen for the benefit of high accuracy low observable tracking systems using one or more sensors in a wireless device to collect data about the environment of the wireless device and processes the collected data to estimate the state of a system and its environment at a given point in time. (See at least Thoresen: [0187])
With respect to claim 12:
Evans, Vigier, and Thoresen teach the method of claim 11, as stated above.
Evans further teaches wherein the retail location is a restaurant and the seat or specific location is a seat at a restaurant table. (As stated above with respect to claim 2, see at least Evans: [0036])
With respect to claim 13:
Evans, Vigier, and Thoresen teach the method of claim 12, as stated above.
Vigier, in the field of endeavor, further teaches wherein the beacon is a transmitter which can wake-up the application by communicating with an operating system of the electronic device and have the application open and send or receive information if the application is installed. (As stated above with respect to claim 5, see at least Vigier: [0009])
With respect to claim 16:
Evans, Vigier, and Thoresen teach the method of claim 11, as stated above.
Evans further teaches wherein the beacon communicates a detection with the retail location computer system. (As stated above with respect to claim 7, see at least Evans: [0035], [0004] & [0020])
With respect to claim 17:
Evans, Vigier, and Thoresen teach the method of claim 16, as stated above.
Evans further teaches further comprising notifying the remote server that the electronic device is detected, performed by the retail location computer system over a communication network. (As stated above with respect to claim 8, see at least Evans: [0043], [0036] & [0042])
With respect to claim 18:
Evans, Vigier, and Thoresen teach the method of claim 17, as stated above.
Evans further teaches further comprising sending the identifier, which is a single-use identifier, to the electronic device that was detected wherein the electronic device does not communicate with the remote server over the communication network and the step of sending the identifier is performed through the retail location computer system and the beacon to reach the electronic device. (As stated above with respect to claims 1 and 9, see at least Evans: [0034], [0036] & [0042])
With respect to claim 19:
Evans, Vigier, and Thoresen teach the method of claim 17, as stated above.
Evans further teaches wherein the electronic device is connected to the communication network, further comprising sending the identifier, which is a single-use identifier, to the electronic device that was detected wherein the step of sending the single-use identifier to the electronic device that was detected is performed from the remote server through the communication network directly. (As stated above with respect to claims 1 and 10, see at least Evans: [0034], [0038], [0036] & [0042])
With respect to claim 20:
Evans, Vigier, and Thoresen teach the method of claim 11, as stated above.
Evans further teaches wherein the electronic device has a specific application installed thereon and logged in to the user account. (By disclosing, the customer mobile device 116 typically includes a mobile device app that executes thereon that allows the customer to perform various actions. See at least Evans: [0024] & [0034])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Vigier and in further view of Thoresen, as applied to claim 13, and in still further view of Milici et al. (US 20180247283 A1; hereinafter Milici).
With respect to claim 14:
Evans, Vigier, and Thoresen teach the method of claim 13, as stated above.
However, Evans, Vigier, and Thoresen does not teach wherein the beacon is an iBeaconTM apparatus.
Milici, directed to system and method for processing beacon-initiated mobile transactions and thus in the same field of endeavor, teaches
wherein the beacon is an iBeaconTM apparatus. (See at least Milici: [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Evans, Vigier, and Thoresen to incorporate the system and method for processing beacon-initiated mobile transactions teachings of Milici for the benefit of facilitating a purchase transaction between a merchant and a customer using a mobile device equipped with beacon technology. (See at least Milici: [0030])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Vigier and in further view of Thoresen, as applied to claim 11, and in still further view of Kelly et al. (US 20190279181 A1; hereinafter Kelly).
With respect to claim 15:
Evans, Vigier, and Thoresen teach the method of claim 11, as stated above.
However, Evans, Vigier, and Thoresen do not teach wherein the directional detector is a directional BluetoothTM device.
Kelly, directed to drive-thru / point-of-sale automated transaction technologies and apparatus and thus in the same field of endeavor, teaches wherein the directional detector is a directional BluetoothTM device. (By disclosing, Bluetooth identifies a user as they enter their vehicle and detects a direction the user is traveling. See at least Kelly: [0330])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Evans, Vigier, and Thoresen to incorporate the drive-thru / point-of-sale automated transaction technologies and apparatus teachings of Kelly for the benefit of a store auto-detecting the user thru Bluetooth. (See at least Kelly: [0104])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fernandez (US 20170178104 A1) teaches Smart Beacon Device For E.g. Restaurant, Has Wireless Transceiver Allowing Two-way Communication With User Device, And Network Interface Allowing Two-way Communication With Remote Server, including session and direction detection.
Woo et al. (US 10628815 B1) teaches Systems And Methods For Programmatically Grouping Consumers, including that multiple communication beacons may be placed within a dine-in restaurant (e.g., at each table).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619